                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BETH GALTON                    |
                               |
               Plaintiff,      |
                               |
     v.                        |    CIVIL ACTION NO.
                               |    1:21-CV-00080-WMR
ROYAL WAFFLE KING              |
CORPORATION,                   |
                               |
               Defendant.      |
__________________________________________________________________

      JOINT PRELIMINARY REPORT AND DISCOVERY PLAN
__________________________________________________________________

      COMES NOW Plaintiff Beth Galton (“Plaintiff” or “Galton”) and Defendant

Royal Waffle King Corporation (“Defendant” or “Royal Waffle King”), whom

hereby submit the following preliminary report and discovery schedule, pursuant to

Rule 26(f) of the Federal Rules of Civil Procedure as well as Local Rule 16.2 of the

Northern District of Georgia.

      1. Description of Case:

      (a) Describe briefly the nature of this action.

      Plaintiff brings this action against Defendant alleging copyright infringement

by Defendant for multiple uses of one of her registered photographs. Defendants


                                         1
filed their Affirmative Defenses and Answer to the Complaint on March 4, 2021.

      (b) Summarize, in the space provided below, the facts of this case. The
          summary should not be argumentative nor recite evidence.

      By the Plaintiff:

      Plaintiff Beth Galton (“Galton”) brings this action for violations of exclusive

rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Galton's

original copyrighted photograph.      Galton is a prominent food and still life

photographer and director who has worked with many of the country's leading

advertising agencies, design firms, and major American brands over the past thirty

years. Her meticulous and often witty botanical, food and fine art images elevate

food and objects to the level of art, and her images tell stories of shared memories,

a love of nature, unique ingredients, and the beauty of objects. Galton's professional

and fine artwork have won numerous accolades and have been exhibited extensively

throughout her career.

      Defendant Royal Waffle King Corporation (“RWKC”) is, according to its

website, “a chain of restaurants providing good food, a pleasant atmosphere,

cleanliness and Royal Service – at Reasonable Prices.” Galton alleges that RWKC

copied Galton's copyrighted photograph (the “Work”) from the internet in order to

advertise, market and promote its business activities.       RWKC committed the


                                          2
violations alleged in connection with RWKC’s business for purposes of advertising

and promoting sales to the public in the course and scope of the RWKC’s business.

      Galton created the Work entitled A_20-94-95_851 as part of a photo shoot for

non-party McDonalds. As the work was not a work made for hire, the copyright

vested solely in Galton initially, and she never transferred ownership of the Work.

Galton registered the Work with the Register of Copyrights on February 19, 2014

and was assigned the registration number VA 1-893-845.

      On January 30, 2020, Galton discovered the unauthorized use of her Work on

RWKC’s Yelp page, on the RWKC menu, as well as the digital menu on the wall at

the restaurant. RWKC copied Galton's copyrighted Work without Galton's

permission. After RWKC copied the Work, it made further copies and distributed

the Work on the internet to promote the sale of goods and services as part of its

franchise restaurant business. RWKC copied and distributed Galton's copyrighted

Work in connection with RWKC’s business for purposes of advertising and

promoting RWKC’s business, and in the course and scope of advertising and selling

products and services. Galton never gave RWKC permission or authority to copy,

distribute or display the Work at issue in this case.




                                           3
      By the Defendants:

      Royal Waffle is a small, family-run restaurant business that primarily serves

breakfast-style food items, with a few additional lunch options, at a handful of

locations mainly within the State of Georgia. Royal Waffle has one website publicly

available at www.royalwaffleking.com. Despite having zero in-house or corporate

lawyers internally, Royal Waffle is a lawfully registered entity fully authorized to

do business within the State of Georgia. Royal Waffle has only one principal place

of business, namely at 1459 Field Park Circle, Marietta, Georgia 30066. Royal

Waffle has very limited advertising, which is based upon mainly (i) its website and

(ii) hard-print menus and signage at its physical locations. It does not have any

business social media online accounts or any additional website-based advertising.

      On or about July 14, 2020, Royal Waffle received notice from Plaintiff that it

claimed to own a federally-registered copyright to a single photograph of a burger

(i.e., the Work). Immediately upon receiving said notice, Royal Waffle completed

an internal investigation and learned that (i) there was no advertising of the Work on

its website; and (ii) the alleged signage at one single location as reflected in Exhibit

2 in the Complaint, [Doc. 1-2 at p. 3], was essentially abandoned as said location or

store had been closed already (due to COVID-19 pandemic reasons). Royal Waffle

uncovered no current use of any of its direct advertising with regard to the Work or
                                           4
any substantially similar version of said Work (despite the fact that the burger image

is very common and generic-looking in the food and restaurant industry).

      Plaintiff also alleges that Royal Waffle has advertised the Work via a third-

party website page called Yelp. Upon initial investigation, Royal Waffle does not

believe it owned or directed any other authorized person or entity on behalf of Royal

Waffle to any website page associated with Yelp, and in fact, as of present date,

requested already that Yelp have said Work removed.

      Further, Royal Waffle believes that the Work was publicly available and not

otherwise owned as a federal copyright by Plaintiff. Royal Waffle also believes the

image pre-dates (as early as 2010) the alleged date of creation as identified in the

registration at-issue, and that there could be, at the very least, a discrepancy. Back

in 2013, Royal Waffle recalls viewing an image of the Work that, at the time, was

not registered as a copyright and also reflected no notice of any copyright. Further,

Royal Waffle believes that it should not be subject to any applicable statutory

damages or attorneys' fees as the allegations of infringement of Royal Waffle

precede and pre-date the registration.

      Royal Waffle King otherwise disputes all of the factual allegations asserted in

the Complaint, and reserves the right to supplement its defenses as discovery gets

underway.
                                          5
      (c) The legal issues to be tried are as follows:

      By the Plaintiff:

      1.     Whether Defendant reproduced, distributed, displayed, and/or created

Plaintiff’s Work without authorization;

      2.     Whether Defendant realized and continues to realize profits and other

benefits rightfully belonging to Plaintiff for the Work;

      3.     Whether the conduct by Defendant was willful and performed with

knowledge; and

      4.     Whether Plaintiff is entitled to recover her attorneys’ fees and costs.

      By Defendants:

      1.     Whether Plaintiff has a valid and enforceable copyright in the subject

work (i.e., a burger);

      2.     Whether Plaintiff is attempting to claim a copyright that lacks

originality or can satisfy the idea-expression dichotomy;

      3.     Whether Plaintiff's claim is barred upon copyright invalidity as

Plaintiff's Copyright Registration should not have been registered, and is otherwise

not protectable, valid, or enforceable (See, e.g., 17 U.S.C. § 102(b));

      4.    Plaintiff seeking copyright protection in a manner that would grant

Plaintiff a monopoly over matter that is not protectible by copyright law.
                                          6
         5.     Whether Royal Waffle's use of the accused image is substantially

similar to Plaintiff's Work;

         6.     Whether Royal Waffle's use of the accused image is or was permissible

as fair use under 17 U.S.C. § 107.

         7.     Whether Royal Waffle's infringement activity, if any, and if proven,

was subject to the innocent infringement statutory level as permitted under 17 U.S.C.

§ 907.

         8.     Whether Plaintiff can overcome the three-year statute of limitations

pursuant to 17 U.S.C. § 507(b);

         9.      Whether Plaintiff's claim is barred based upon the doctrines of laches

and/or equitable estoppel;

         10.    Whether Plaintiff should be prohibited from any applicable statutory

damages under 17 U.S.C. § 504 based upon the allegations of infringement

preceding the date of Plaintiff's registration; and

         11.    Whether Royal Waffle is entitled to attorneys’ fees and costs under 17

U.S.C. §§ 412, 505.

         (d) The cases listed below (include both style and action number) are:

               (1)    Pending Related Cases

                      None.
                                            7
            (2)    Previously Adjudicated Related Cases

                   None.


      2.     This case is complex because it possesses one or more of the features

listed below (please check):

____ (1)     Unusually large number of parties
_____(2)     Unusually large number of claims or defenses
_____(3)     Factual issues are exceptionally complex
_____(4)     Greater than normal volume of evidence
__x__(5)     Extended discovery period is needed
_____(6)     Problems locating or preserving evidence
_____(7)     Pending parallel investigations or action by government
__x__(8)     Multiple use of experts
_____(9)     Need for discovery outside United States boundaries
_____(10)    Existence of highly technical issues and proof
_____(11)    Unusually complex discovery of electronically stored information

      The parties do not contend that this case is complex, but because experts could

be needed and given the current COVID-19 related pandemic and emergency

statewide orders, scheduling deliverables will be needed.



      3.     Counsel:

      The following individually-named attorneys are hereby designated as

lead counsel for the parties:




                                         8
      Plaintiff Galton:

            Joel B. Rothman
            SRIPLAW

            Evan A. Andersen
            EVAN ANDERSEN LAW, LLC

      Defendant Royal Waffle King Corporation:

            Jonathan D. Goins
            Nicole Holtzapple
            Racquel V. McGee
            LEWIS BRISBOIS BISGAARD & SMITH, LLP


      4.    Jurisdiction:

      Is there any question regarding this court’s jurisdiction?

                  Yes              X     No

      If “yes” please attach a statement, not to exceed one page, explaining the

jurisdictional objection. When there are multiple claims, identify and discuss

separately the claim(s) on which the objection is based. Each objection should be

supported by authority.



      5.    Parties to This Action:

      (a) The following persons are necessary parties who have not been

joined:
                                          9
      Defendant Royal Waffle believes it may have seen the burger image in 2010,

which at the time, was not registered federally as a copyright.            Additional

investigation could be needed to determine what, if any, additional entities or parties

were involved during the creation or development of said image.

      (b) The following persons are improperly joined as parties:

      None.

      (c) The names of the following parties are either inaccurately stated or

necessary portions of their names are omitted:

      None.

      (d) The parties shall have a continuing duty to inform the court of any

contentions regarding unnamed parties necessary to this action or any

contentions misjoinder of parties or errors in the statement of a party’s name.



      6.      Amendments to the Pleadings:

      Amended and supplemental pleadings must be filed in accordance with the

time limitations and other provisions of Rule 15 of the Federal Rules of Civil

Procedure. Further instructions regarding amendments are contained in LR 15.

      (a) List separately any amendments to the pleadings which the parties

anticipate will be necessary:
                                          10
      (b) Amendments to the pleadings submitted LATER THAN THIRTY

(30) DAYS after the Joint Preliminary Report and Discovery Plan is filed, or

should have been filed, will not be accepted for filing, unless otherwise

permitted by law.



      7.     Filing Times For Motions:

      All motions should be filed as soon as possible. The local rules set

specific filing limits for some motions. These times are restated below.

      All other motions must be filed WITHIN THIRTY (30) DAYS after the

beginning of discovery, unless the filing party has obtained prior permission of the

court to file later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery or within the extension

period allowed in some instances. Local Rule 37.1.

      (b) Summary Judgment Motions: within thirty days after the close of

discovery, unless otherwise permitted by court order. Local Rule 56.1.

      (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,

respectively, regarding filing limitations for motions pending on removal,

emergency motions, and motions for reconsideration.



                                           11
       (d) Motions Objecting to Expert Testimony: Daubert motions with regard to

expert testimony no later than the date that the proposed pretrial order is submitted.

Refer to Local Rule 7.2F.

       8.     Initial Disclosures:

       The parties are required to serve initial disclosures in accordance with Fed. R.

Civ .P. 26. If any party objects that initial disclosures are not appropriate, state the

party and basis for the party’s objection. NOTE: Your initial disclosures should

include electronically stored information. Refer to Fed. R .Civ. P. 26(a)(1)(B).

       The parties have or will concurrently with the filing of this report file their

initial disclosures.



       9.     Request for Scheduling Conference:

       Does any party request a scheduling conference with the Court? If so, please

state the issues which could be addressed and the position of each party.

       None at this time.



       10.    Discovery Period:

       The discovery period commences thirty days after the appearance of the first

defendant by answer to the complaint. As stated in LR 26.2A, responses to initiated
                                          12
discovery must be completed before expiration of the assigned discovery period.

      Cases in this Court are assigned to one of the following three discovery tracks:

(a) zero month discovery period, (b) four months discovery period, and (c)

eight months discovery period. A chart showing the assignment of cases to a

discovery track by filing category is contained in Appendix F. The track to which a

particular case is assigned is also stamped on the complaint and service copies of the

complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:

      Discovery is necessary on all of the claims and defenses raised in the suit,

both directly and indirectly, and on the damages Plaintiff asserts.

      If the parties anticipate that additional time beyond that allowed by the

assigned discovery track will be needed to complete discovery or that discovery

should be conducted in phases or be limited to or focused upon particular

issues, please state those reasons in detail below:

      The discovery period commences on April 9, 2021. Counsel for the parties

agree that a six-month discovery period is appropriate ending on October 9, 2021.




                                         13
      11.    Discovery Limitations:

      (a)    What changes should be made in the limitations on discovery

imposed under the Federal Rules of Civil Procedure or Local Rules of this

Court, and what other limitations should be imposed.

      None at this time.

      (b)    Is any party seeking discovery of electronically stored information?

             X              Yes                       ____________        No

      If “yes,”

      (1)    The parties have discussed the sources and scope of the production of

electronically stored information and have agreed to limit the scope of production

(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:

      Both parties foresee the need to seek production of electronically stored

information maintained by either party relating to the claims asserted by Plaintiff in

her Complaint and the defenses asserted by Defendant in its Answer. However, as

the parties do not foresee that this matter will require a voluminous amount of

electronic discovery, the parties did not identify a need to limit the scope of this

production at this time beyond those limits described and provided in the Federal

Rules of Civil Procedure.



                                          14
      (2)     The parties have discussed the format for the production of

electronically stored information (e.g., Tagged Image File Format (TIFF or .TIF

files), Portable Document Format (PDF), or native), method of production (e.g.,

paper or disk), and the inclusion or exclusion and use of metadata, and have agreed

as follows:

      The parties do not foresee that this matter will require a voluminous amount

of electronic discovery, but agree to produce smaller batches of e-mails and any

other digital evidence electronically in .pdf format when possible. Where large

amounts (over fifty pages) of digital documents, such as e-mail and other relevant

documents are produced, the parties agree to deliver the files in their native format

so as to make production and delivery efficient while also maintaining the original

state of the files. The parties agree that all efforts to record and maintain metadata

in any such electronic files will be made by the parties.

      In the absence of agreement on issues regarding discovery of electronically

stored information, the parties shall request a scheduling conference as discussed in

paragraph 9 hereof.



      12.     Other Orders:

      What other orders do the parties think that the Court should enter under Rule
                                         15
26(c) or under Rule 16(b) and (c)?

      None at this time.



      13.    Settlement Potential:

      (a)    Lead counsel for the parties certify by their signatures below

that they conducted a Rule 26(f) conference that was held on March 26, 2021, and

that they participated in settlement discussions. Other persons who participated in

the settlement discussions are listed according to party.

      For Plaintiff:

             Lead counsel:       /s/ Evan A. Andersen
                                 Evan A. Andersen

      For Defendants Royal Waffle King Corporation:

             Lead counsel:       /s/ Jonathan D. Goins
                                 Jonathan D. Goins

      (b) All parties were promptly informed of all offers of settlement and

following discussion by all counsel, it appears that there is now:

             (__X__) A possibility of settlement before discovery.
             (      ) A possibility of settlement after discovery.
             (______) A possibility of settlement, but a conference with the judge is
                      needed.
             (______) No possibility of settlement.

This is an additional ground for requesting a six-month discovery period.
                                         16
       (c)    Counsel ( X         ) do or (_____) do not intend to hold additional

settlement conferences among themselves prior to the close of discovery. The

proposed date of the next settlement conference is undetermined.

       (d)    The following specific problems have created a hindrance to settlement

of this case: None.



       14.    Trial by Magistrate Judge:

       Note: Trial before a Magistrate Judge will be by jury trial if a party is

otherwise entitled to a jury trial.

       (a) The parties do consent to having the case tried before a magistrate judge

of this court. A completed Consent to Jurisdiction by a United States Magistrate

Judge form has been submitted to the clerk of court this __________ day of

______________________, 20__.

       (b) The parties (     X        ) do not consent to having this case tried before a

magistrate judge of this court.

       Respectfully submitted, this 9th day of April, 2021.

                                           s/ Evan A. Andersen
                                           Evan A. Andersen
                                           EVAN ANDERSEN LAW, LLC
                                           Georgia Bar No. 377422

                                             17
3495 Buckhead Loop NE
#260147
Atlanta, GA 30326
404-496-6606 (telephone)
evan@pixeliplaw.com

Joel B. Rothman
SRIPLAW
21301 Powerline Road
Suite 100
Boca Raton, FL 33433
561-404-4350 (telephone)
Joel.rothman@sriplaw.com

Counsel for Plaintiff Galton

s/ Jonathan D. Goins
Jonathan D. Goins
Nicole Holtzapple
Racquel V. McGee
LEWIS BRISBOIS BISGAARD & SMITH,
LLP
Bank of America Plaza
600 Peachtree Street NE
Suite 4700
Atlanta, GA 30308
404(348-8585 (telephone)
Jonathan.Goins@lewisbrisbois.com
Nicole.Holtzapple@lewisbrisbois.com
Racquel.McGee@lewisbrisbois.com




 18
                            SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report and

Discovery Plan form completed and filed by the parties, the court orders that the

time limits for adding parties, amending the pleadings, filing motions, completing

discovery, and discussing settlement are as set out in the Federal Rules of Civil

Procedure and the Local Rules of this Court, except as herein modified:


__________________________________________________________________

__________________________________________________________________



      IT IS SO ORDERED, this ____ day of ________________, 2021.



                                      ___________________________________

                                      UNITED STATES DISTRICT JUDGE




                                        19
      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1.B

      Counsel for Plaintiff Galton hereby certifies that this pleading was prepared

in Times New Roman font, 14 point, in compliance with Local Rule 5.1.C.

      This 9th day of April, 2021.

                                             Respectfully submitted,

                                             s/ Evan A. Andersen
                                             Evan A. Andersen
                                             EVAN ANDERSEN LAW, LLC
                                             Georgia Bar No. 377422
                                             3495 Buckhead Loop NE
                                             #260147
                                             Atlanta, GA 30326
                                             404-496-6606 (telephone)
                                             evan@pixeliplaw.com

                                             Counsel for Plaintiff Galton




                                        20
                          CERTIFICATE OF SERVICE

      I hereby certify that the undersigned electronically filed this JOINT

PRELIMINARY REPORT AND DISCOVERY PLAN with the Clerk of Court

using the CM/ECF system, which will automatically send email notification of

such filing to the following attorneys of record:

                             Jonathan D. Goins
                             Nicole Holtzapple
                             Racquel V. McGee
                 LEWIS BRISBOIS BISGAARD & SMITH, LLP
                           Bank of America Plaza
                           600 Peachtree Street NE
                                 Suite 4700
                             Atlanta, GA 30308
                          404(348-8585 (telephone)
                     Jonathan.Goins@lewisbrisbois.com
                    Nicole.Holtzapple@lewisbrisbois.com
                     Racquel.McGee@lewisbrisbois.com

      This 9th day of April, 2021.

                                               Respectfully submitted,

                                              s/ Evan A. Andersen
                                              Evan A. Andersen
                                              EVAN ANDERSEN LAW, LLC

                                              Counsel for Plaintiff Galton




                                         21
